Citation Nr: 0201326	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a hearing loss disability.

2.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) holding that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for a 
hearing loss disability.

In November 2001, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT
  
1.  Service connection for hearing loss was denied by means 
of an unappealed rating decision in May 2000.  

2.  Evidence received since May 2000 contains information 
that is not cumulative of evidence previously considered by 
the RO and that bears directly and substantially upon the 
specific matters under consideration.  This new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the veteran's claim for service 
connection.

3.  During active service, the veteran was exposed to 
acoustic trauma when a mortar round went off near him.

4.  A private audioprosthologist has linked the veteran's 
present disability with his history of inservice acoustic 
trauma.


CONCLUSIONS OF LAW

1.  The rating decision of May 2000 denying service 
connection for a hearing loss disability is final and is the 
most recent unappealed denial of his claim.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the May 2000 decision 
serves to reopen the veteran's claim for service connection 
for a bilateral hearing loss disability.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's present bilateral hearing loss disability 
was due to, or resulted from, inservice acoustic trauma.  
38 U.S.C.A. §§ 101, 1110, 5100, 5102-5103A, 5106, 5108 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
May 2001 Statement of the Case.  In addition, by letter dated 
in April 2001, the veteran was informed of the changes in the 
law contained in the VCAA.  Accordingly, the Board finds that 
the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  While the veteran 
has not been afforded a VA examination in conjunction with 
his claim, the veteran has submitted private medical evidence 
that the Board finds is sufficient to make a decision on the 
present claim.  This medical evidence contains an opinion as 
to the etiology of the veteran's claimed service connected 
disability.  The Board finds that to schedule the veteran for 
a VA examination would be futile and would result in 
unnecessary delay in the disposition of the veteran's claim.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Claim to Reopen

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 29, 2001 and are, accordingly, 
not applicable in the present case.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

In the present case, in order to produce evidence which bears 
directly and substantially upon his claim such that it must 
be considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current hearing loss disability resulted from an 
inservice disease or injury or is otherwise due to his active 
service.  

Service connection for hearing loss was denied by means of a 
May 2000 rating action rendered by the RO.  The evidence of 
record at the time of this decision included service medical 
records, as well as postservice private treatment records and 
examination reports from Frank R. Johnson, a private 
audioprosthologist at the Marvel Ear Hearing Center.  Service 
connection was denied as the evidence failed to show the 
existence of a hearing loss disability during or shortly 
after the veteran's separation from active duty.  By letter 
dated May 15, 2000, the veteran was notified of this adverse 
decision.  Pertinent VA regulations provide that claimant 
must file a notice of disagreement with a determination by 
the agency of original jurisdiction within one year from the 
date that the agency mails notice of the determination to him 
or her.  Otherwise, that determination will become final.  
38 C.F.R. §§ 20.302(a), 20.1103 (2001).  The record does not 
show that a notice of disagreement was filed or that an 
appeal was perfected within one year after notification of 
this decision.  Therefore, the May 2000 rating decision is 
final and is the most recent final disallowance of the 
veteran's claim.  38 C.F.R. § 3.104 (2001).

The pertinent evidence received after the May 2000 decision 
includes, among other things, a November 2001 medical opinion 
from the veteran's audioprosthologist and a lay statement 
from an individual that served with the veteran during active 
service.  The medical opinion links the veteran's present 
disability to his active military service.  The lay statement 
corroborates the veteran's assertion that he sustained 
acoustic trauma during service.  

Prior this medical opinion, the claims folder did not contain 
any competent medical evidence of a link between the 
veteran's present disability and his active service.  The 
Board finds that this newly submitted evidence contains 
information that is not cumulative of evidence previously 
considered by the RO and that bears directly and 
substantially upon the specific matter under consideration.  

Additionally, this new evidence is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.  Accordingly, the Board finds that the 
evidence received subsequent to the RO's May 2000 decision 
serves to reopen his claim for service connection for a 
bilateral hearing loss disability.     38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001). 

II.  Service Connection for a Bilateral Hearing Loss 
Disability

Having reopened the veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability, it is now 
incumbent upon VA to consider his claim on the merits. 

As noted previously, service connection may be granted for 
disabilities that were incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  Additionally, service 
connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992). 

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).  See also, 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(a)(1)) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In the present case, the veteran contends that his bilateral 
hearing loss disability resulted from inservice acoustic 
trauma.  A review of the veteran's service medical records 
are silent for any complaint, treatment, or diagnosis of a 
hearing loss disability during service.  In addition, there 
is no documentation in the service medical records of 
inservice acoustical trauma.  However, it is noted that the 
veteran reported at the time of separation that he had 
problems with running ears.  

In support of his contentions that he experienced inservice 
acoustic trauma, the veteran submitted a lay statement from 
an individual, R.C., that served as the Chief of the Howitzer 
Section at the time of the veteran experienced his acoustic 
trauma during service.  Pertinent VA regulations define 
competent lay evidence as evident not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(a)(2)).  According to R.C., a 
gun had a premature muzzle blast.  The veteran and another 
individual were working on a truck near the battery when the 
gun went off and were treated by medics for loss of hearing 
and bleeding from their ears.  The Board finds that R.C. is 
competent to report his observations of an inservice muzzle 
blast and that the veteran reported to medics for medical 
treatment.  

The recollection of R.C. is consistent with the veteran's 
contentions with respect to inservice noise exposure.  At his 
November 2001 hearing before the Board, the veteran testified 
that he was performing maintenance on the drive shaft of a 
truck that sat at the bottom of a hill at the time that 
howitzers were being fired at the top of the hill.  An 
artillery shell detonated near the truck shattering the 
windshield and creating shrapnel damage to the truck.  The 
veteran had difficulty hearing after the incident and 
reported to a field hospital with bleeding in his ears.  He 
was told to take APC tablets and to wash his ears with water.  
He felt that working underneath the truck at the time of the 
explosion saved him from further injury due to shrapnel.  He 
reported subsequent inservice instances of bleeding ears; 
however, he received no medical treatment during service 
other than initial treatment at the field hospital.  Within a 
year following service, he reported treatment for hearing 
loss with a hearing aid ultimately being prescribed.  
However, treatment records from this time are not available 
as the treating physician is deceased.  

The Board finds the testimony of the veteran and the 
statement from R.C. to be credible insomuch as they show that 
the veteran was exposed to acoustic trauma in the form of an 
artillery shell explosion during active service.  In addition 
to evidence of inservice acoustic trauma, the veteran has 
submitted competent medical evidence showing that his present 
hearing loss disability is related to his inservice acoustic 
trauma.  In his November 2001 statement, the veteran's 
audioprosthologist opined that his bilateral sensorineural 
hearing loss was due to his exposure to acoustic trauma in 
1952.  

As the evidence shows that the veteran sustained inservice 
acoustic trauma that has resulted in a present bilateral 
hearing loss disability, service connection is granted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a hearing loss disability, and the claim is 
hereby reopened.  Service connection for a bilateral hearing 
loss disability is granted, subject to the laws and 
regulations governing the payment of VA benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

